J-S25005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                          Appellee

                     v.

ROBERT ALFONZO BANKS

                          Appellant                   No. 1777 MDA 2018


             Appeal from the Order entered September 24, 2018
              In the Court of Common Pleas of Dauphin County
              Criminal Division at No: CP-22-CR-0000837-2014


BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.                               FILED JULY 29, 2019

      Appellant, Robert Alfonzo Banks, appeals pro se from the September

24, 2018 order entered in the Court of Common Pleas of Dauphin County,

denying his petition for collateral relief pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Appellant contends the PCRA court

erred by dismissing his petition without a hearing and asks us to consider

whether PCRA counsel was ineffective. Following review, we affirm.

      In its Memorandum Opinion and Order, the PCRA court provided the

following factual and procedural history:

      On March 9, 2014, [Appellant] pled guilty pursuant to a negotiated
      plea agreement to the following facts:

      [Prosecutor]: On October 25th of 2013, there were Harrisburg
      officers in the area of District 5 at a gas station . . . for a
      disturbance incident. They had taken an individual into custody
      for that incident. The individual in custody was in the police car
J-S25005-19


     yelling to an unidentified male in the parking lot. That individual
     was identified as Robert Banks. He was recognized by
     officers as having a potential warrant out for his arrest. He
     was approached. At that time he had gotten into the passenger
     side of a vehicle.

     Mr. Banks asked the officers what they were doing. They
     told him they believed that he had a warrant out for his
     arrest and they explained that he was going to be detained
     until that was confirmed.

     As one of the Harrisburg officers grabbed Mr. Banks’ arm, Mr.
     Banks pushed him away and attempted to flee. Another officer
     grabbed Mr. Banks and a struggle ensued. At that time one of the
     officers did see a gun on Mr. Banks’ person.

     He was able to be taken to the ground with a leg sweep, and at
     that time a gun came out of Mr. Banks’ waistband. He was taken
     into custody at that time.

     As a result of those facts, sir, you are charged with carrying
     a firearm without a license and resisting arrest. How are
     you pleading to those offenses again?

     [Appellant]: Guilty.

     (Notes of Testimony, Guilty Plea and Sentencing, 3/9/15, at 14.)

     The court sentenced [Appellant] as follows:

        Count 1 (Firearms Not To Be Carried Without a License) -
        4½ to 9 years incarceration in a state [correctional
        institution.]

        Count 2 (Resisting Arrest) - 1 to 2 years incarceration in a
        state correctional institution concurrent with Count 1.

     The Commonwealth withdrew [the remaining counts].

     [Appellant] filed no appeal. On April 27, 2015, the court denied
     [Appellant’s] request for credit for time served in connection with
     an unrelated docket. [The court subsequently granted a motion
     to modify and] granted time credit from October 25, 2013 to
     March 9, 2015.

                                    -2-
J-S25005-19



Memorandum Opinion and Order, 5/23/18, at 1-3 (emphasis added) (some

capitalization omitted).

       On March 7, 2016, Appellant filed a timely pro se PCRA petition. Counsel

was appointed on March 17, 2016.               Nevertheless, Appellant filed a pro se

amended petition on June 6 and again on July 14, 2016, this time with a

request for a Grazier1 hearing. On each occasion, the court entered an order

indicating the pro se amended petition would not be considered because

Appellant was represented by counsel.

        Ultimately, on March 22, 2017, counsel was permitted to withdraw. On

the following day, the court entered an order acknowledging withdrawal of

appointed counsel and entry of appearance by new counsel. The court also

granted Appellant’s motion to withdraw his request for a Grazier hearing.

New counsel filed a “Second Amended Petition” on October 2, 2017. While

counsel indicated Appellant’s March 7, 2016 and July 14, 2016 petitions were

incorporated by reference in counsel’s filing, the only issue explored within the

body of the second amended petition was a claim of plea counsel

ineffectiveness for failing to file a motion to suppress. The Commonwealth

filed its response on March 8, 2018.

       By opinion and order entered on May 23, 2018, the PCRA court reviewed

the guilty plea proceedings and determined Appellant entered a knowing and


____________________________________________


1   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -3-
J-S25005-19


intelligent guilty plea. Memorandum Opinion and Order, 5/23/18, at 3-5. The

court considered the assertion that plea counsel was ineffective for failing to

file a motion to suppress based on an allegedly improper stop and arrest. The

court concluded Appellant “entered a knowing and intelligent plea [and] may

not now assert that his counsel was ineffective in refraining from filing a

motion to suppress evidence.” Id. at 5-6. In its order, the court announced

its conclusion that no genuine factual issues existed, that Appellant was not

entitled to PCRA relief, and that no purpose would be served by further

proceedings. Id. at 6. The court advised Appellant of its intention to dismiss

the petition in accordance with Pa.R.Crim.P. 907, absent any objection filed

within 20 days. Id.

       Nearly four months later, on September 19, 2018, Appellant filed a pro

se response to the notice. By order entered on September 24, 2018, the PCRA

court dismissed Appellant’s petition, noting the lack of any timely response to

the Rule 907 notice.2 Appellant timely filed a pro se notice of appeal.

       Because PCRA counsel was noted as counsel of record with this Court,

counsel filed a petition for leave to withdraw, representing that Appellant filed

the appeal without assistance from counsel, that Appellant no longer desired

the services of counsel, and that the attorney-client relationship was



____________________________________________


2 By separate order entered the same day, the PCRA court advised that it
would not consider Appellant’s pro se response to the court’s Rule 907 notice
because Appellant was represented by counsel of record.

                                           -4-
J-S25005-19


irretrievably broken.    In response, we remanded to the PCRA court for a

hearing to determine whether Appellant wanted to proceed with counsel, with

new counsel, or pro se. Following a hearing, the PCRA court determined that

Appellant wished to proceed pro se and, following a Grazier hearing,

determined his waiver of counsel was knowing, intelligent, and voluntary. The

court determined counsel should be permitted to withdraw and Appellant

should be permitted to proceed pro se. Order, 3/1/19, at 1.

      On April 1, 2019, Appellant filed a Rule 1925(b) statement in which he

asserted two “errors”:

      1. Did the lower court err by dismissing the PCRA petition without
         a hearing?

      2. Was PCRA counsel ineffective?

Appellant’s Rule 1925(b) Statement, 4/1/19, at 1. The PCRA court filed a

statement in response, indicating that the reasons for dismissing Appellant’s

petition were set forth in the court’s May 23, 2018 memorandum opinion and

finding that Appellant’s claim of PCRA counsel ineffectiveness could not be

raised in this appeal. PCRA Rule 1925(a) Statement, 4/10/19, at 1.

      In his pro se brief filed with this Court, Appellant asks us to consider the

same two issues presented in his Rule 1925(b) statement, i.e.,:

      1. Did the lower court err by dismissing the PCRA petition without
         a hearing?

      2. Was PCRA counsel ineffective?

Appellant’s Brief at 4 (some capitalization omitted).


                                      -5-
J-S25005-19


      Our standard of review from the denial of PCRA relief is well settled.

“[A]n appellate court reviews the PCRA court’s findings of fact to determine

whether they are supported by the record, and reviews its conclusions of law

to determine whether they are free from legal error.” Commonwealth v.

Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted). With regard to the

scope of our review, we are “limited to the findings of the PCRA court and the

evidence of record, viewed in the light most favorable to the prevailing party

at the trial level.” Id.

      We first address the sufficiency of Appellant’s Rule 1925(b) statement

of errors complained of on appeal. As this Court recently reiterated:

      “A Concise Statement which is too vague to allow the court to
      identify the issues raised on appeal is the functional equivalent to
      no Concise Statement at all.” Commonwealth v. Dowling, []
      778 A.2d 683, 686–87 (Pa. Super. 2001). “Even if the trial court
      correctly guesses the issues [a]ppellants raise on appeal and
      writes an opinion pursuant to that supposition the issues [are] still
      waived.” Commonwealth v. Heggins, [] 809 A.2d 908, 911 (Pa.
      Super. 2002).

Commonwealth v. Vurimindi, 200 A.3d 1031, 1038 (Pa. Super. 2018).

Further, as our Supreme Court first instructed more than twenty years ago,

“Any issues not raised in a Pa.R.A.P. 1925(b) statement will be deemed

waived.” Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998).

      We recognize that, “[a]lthough this Court is willing to liberally construe

materials filed by a pro se litigant, pro se status confers no special benefit

upon the appellant.” Commonwealth v. Adams, 882 A.2d 496, 498 (Pa.

Super. 2005) (citing Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa.

                                      -6-
J-S25005-19


Super. 2003)). “To the contrary, any person choosing to represent himself in

a legal proceeding must, to a reasonable extent, assume that his lack of

expertise and legal training will be his undoing.” Id. (citing Commonwealth

v. Rivera, 685 A.2d 1011 (Pa. Super. 1996)). In essence, the purpose of

requiring a concise statement of matters complained of on appeal under

Pa.R.A.P. 1925(b) is to allow the trial court to discern the issues an appellant

intends to pursue on appeal and to enable the court to file an intelligent

response to those issues in an opinion pursuant to Pa.R.A.P. 1925(a).

Appellant’s Rule 1925(b) statement fails in this regard.

      Here, Appellant has simply suggested his petition was improperly

dismissed without a hearing and that PCRA counsel was ineffective.          With

respect to the first of those claims, it is clear the PCRA court addressed its

reasons for dismissing the petition in its May 23, 2018 memorandum opinion,

and specifically addressed the suppression issue. While Appellant contends in

his brief that the court erred by failing to address additional issues presented

in his PCRA petition, he did not identify any of those issues in his Rule 1925(b)

statement. Just as in Commonwealth v. Johnson, 51 A.3d 237 (Pa. Super.

2012) (en banc), the PCRA court here likely—and appropriately—surmised

from Appellant’s vague Rule 1925(b) statement that Appellant was raising

only the suppression issue, the sole issue examined in the court’s May 23,

2018 memorandum. Appellant had the benefit of the court’s memorandum

when he filed his Rule 1925(b) statement. Nevertheless, his Rule 1925(b)


                                      -7-
J-S25005-19


statement was silent as to any specific issues Appellant desired to challenge

on appeal. Raising them in a brief cannot save them from waiver. Id. at 247.

As for his blanket assertion that PCRA counsel was ineffective, that claim is

likewise waived. See Pa.R.A.P. 1925(b)(4)(ii).

      Even if we did not find Appellant’s issues waived, they would

nonetheless fail for lack of merit. In his Rule 1925(b) statement and in his

brief, Appellant challenges the PCRA court’s dismissal of his petition without

an evidentiary hearing. “With respect to the PCRA court’s decision to deny a

request for an evidentiary hearing, or to hold a limited evidentiary hearing,

such a decision is within the discretion of the PCRA court and will not be

overturned absent an abuse of discretion.” Commonwealth v. Mason, 130
A.3d 601, 617 (Pa. 2015) (citation omitted). “There is no absolute right to an

evidentiary hearing on a PCRA petition, and if the PCRA court can determine

from the record that no genuine issues of material fact exist, then a hearing

is not necessary.” Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super.

2008) (citation omitted).

      As noted above, the PCRA court addressed the evidentiary hearing issue

in terms of Appellant’s argument that plea counsel was ineffective for failing

to file a motion to suppress. Memorandum Opinion and Order, 5/23/18, at 3-

6. Again, we review the PCRA court’s findings of fact to determine whether

they are supported by the record and review its conclusions of law to

determine whether they are free from legal error. Spotz, 84 A.3d at 311.


                                    -8-
J-S25005-19


Further, we are “limited to the findings of the PCRA court and the evidence of

record, viewed in the light most favorable to the prevailing party at the trial

level.” Id.

      As our Supreme Court has instructed:

      It is well-established that counsel is presumed to have provided
      effective representation unless the PCRA petitioner pleads and
      proves all of the following: (1) the underlying legal claim is of
      arguable merit; (2) counsel’s action or inaction lacked any
      objectively reasonable basis designed to effectuate his client’s
      interest; and (3) prejudice, to the effect that there was a
      reasonable probability of a different outcome if not for counsel’s
      error.

Commonwealth v. Natividad, 938 A.2d 310, 321 (Pa. 2007) (citations

omitted). The PCRA court may deny an ineffectiveness claim if the petitioner's

evidence fails to meet a single one of these prongs. Id. Moreover, a PCRA

petitioner bears the burden of demonstrating counsel's ineffectiveness. Id.

      Appellant contends the arresting officers mistakenly believed there was

an outstanding warrant for Appellant’s arrest. Therefore, he argues, his stop

and subsequent arrest were improper. As a result, the evidence obtained,

i.e., his gun, should have been suppressed and counsel was ineffective for

failing to file a motion to suppress that evidence.

      Our Supreme Court has recognized that failure to file a suppression

motion constitutes ineffectiveness only when such a motion is of arguable

merit. Commonwealth v. Wayne, 720 A.2d 457, 469 (Pa. 1988). As the

facts were presented at Appellant’s guilty plea hearing, two Harrisburg officers

responded to a disturbance incident on October 25, 2013 and had taken an

                                     -9-
J-S25005-19


individual into custody when that individual yelled to a second man who was

in a nearby parking lot. The officers recognized that second man as Appellant,

whom they believed had a warrant out for his arrest. The officers approached

Appellant, who by then had entered the passenger’s side of a parked car.

Appellant asked what they were doing and the officers explained they believed

there was a warrant for Appellant’s arrest and they were going to detain him

until that could be confirmed.    “As one of the Harrisburg officers grabbed

[Appellant’s] arm, [Appellant] pushed him away and attempted to flee.

Another officer grabbed [Appellant] and a struggle ensued. At that time one

of the officers did see a gun on [Appellant’s] person.” Notes of Testimony,

Guilty Plea Hearing, 3/9/15, at 13-14. Based on the facts as presented, we

agree with the Commonwealth’s conclusion that the stop and search of

Appellant was justified and counsel had no basis upon which to attempt to

suppress the evidence. Commonwealth Brief at 6.

      Interestingly, Appellant was quite vocal during the course of his hearing,

disputing   various   charges   originally   brought   against   him   that   were

subsequently dismissed in the course of the hearing. Notes of Testimony,

Guilty Plea Hearing, 3/9/15, at 3-5. He then answered the questions posed

to him about his plea and his written colloquy, and acknowledged he




                                      - 10 -
J-S25005-19


understood the rights he was giving up by entering his plea. Id. at 6-13.3

Yet, when the prosecutor provided the factual background leading to the

arrest, Appellant did not challenge the assertion—stated twice—that the

arresting officers approached Appellant because they believed there was an

open warrant for Appellant’s arrest.

       Appellant complains the judge should not have accepted the plea

because the lack of an open warrant eliminated the basis for approaching

Appellant in the first place. However, Appellant never advised the court that

there was no longer an open warrant for his arrest as of date of the encounter

or that the belief under which the officers acted was, in fact, incorrect.4

Regardless, under the facts as presented, we conclude the officers acted

reasonably in advising Appellant he would be detained until the status of his


____________________________________________


3As the PCRA court observed, by pleading guilty, Appellant acknowledged he
was waiving the right to raise defenses. Memorandum Opinion and Order,
5/23/18, at 5 (quoting Notes of Testimony, Guilty Plea and Sentencing,
3/9/15, at 9).

4 In his pro se reply brief, Appellant offers an excerpt from an October 2013
bail hearing.     In the quoted excerpt, one of the arresting officers
acknowledged he was unaware that the warrant in question had been served
in August, prior to Appellant’s arrest.         Appellant’s Reply Brief at 5
(unnumbered). However, that transcript is not part of the record before us
and we shall not consider it. We note that Appellant identified Judge Dowling
as the judge who presided over the bail hearing. The Honorable John F. Cherry
presided over both the guilty plea hearing and the PCRA proceedings, both of
which were silent as to service of the warrant.




                                          - 11 -
J-S25005-19


warrant was determined and in attempting to conduct a pat down.5 Therefore,

we also conclude there was no basis for suppressing the evidence of the gun

observed in the waistband of Appellant’s pants. Because Appellant’s claim

lacks arguable merit, Appellant cannot satisfy the first prong of the

ineffectiveness test.     Therefore, even if not waived, Appellant’s first issue

would fail on the merits.

       Appellant next contends PCRA counsel was ineffective. The PCRA court

appropriately refused to consider this contention.       Order, 4/10/19, at 1.

“[C]laims of PCRA counsel’s ineffectiveness may not be raised for the first time

on appeal.” Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(citations omitted).     Therefore, as with his first issue, even if it were not

waived, Appellant’s second issue affords him no basis for relief.

       Order affirmed.




____________________________________________


5 In the course of evaluating the level of interaction between a police officer
and a citizen to determine whether a seizure occurred, “courts conduct an
objective examination of the totality of the surrounding circumstances.”
Commonwealth v. Lyles, 97 A.3d 298, 302 (Pa. 2014). “[T]he inquiry must
simply focus on whether the relevant facts and circumstances within the
arresting officer’s knowledge are sufficient to lead any person of reasonable
caution to conclude that an offense has been or is being committed, based on
a ‘probability, and not a prima facie showing, of criminal activity.’”
Commonwealth v. Martin, 101 A.3d 706, 722 (Pa. 2014) (quoting
Commonwealth v. Thompson, 985 A.2d 928, 931 (Pa. 2009) (additional
citation omitted) (emphasis in original).


                                          - 12 -
J-S25005-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/29/2019




                          - 13 -